 
 
I 
111th CONGRESS
1st Session
H. R. 1650 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2009 
Mr. Meek of Florida introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To enhance the oversight authority of the Comptroller General of the United States with respect to expenditures under the Troubled Asset Relief Program. 
 
 
1.Short titleThis Act may be cited as the Troubled Asset Relief Program Enhancement Act.
2.Enhanced oversight of the TARP
(a)In generalSection 116 of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5226) is amended—
(1)in subsection (a)(1)(A)—
(A)in clause (iii), by striking and at the end;
(B)in clause (iv), by striking the period at the end and inserting ; and; and
(C)by adding at the end the following:

(v)public accountability for the exercise of such authority, including with respect to actions taken by those entities participating in programs established under this Act.; and
(2)in subsection (a)(2)—
(A)by redesignating subparagraph (C) as subparagraph (E); and
(B)by striking subparagraph (B) and inserting the following:

(B)Access to records
(i)In generalNotwithstanding any other provision of law, and for purposes of reviewing the performance of the Troubled Asset Relief Program, the Comptroller General shall have access, upon request, to any information, data, schedules, books, accounts, financial records, reports, files, electronic communications, or other papers, things, or property belonging to or in use by the TARP, any entity established by the Secretary under this Act, or any entity participating in a program established under the authority of this Act, and to the officers, employees, directors, independent public accountants, financial advisors and any and all other agents and representatives thereof, at such time as the Comptroller General may request.
(ii)VerificationThe Comptroller General shall be afforded full facilities for verifying transactions with the balances or securities held by, among others, depositories, fiscal agents, and custodians.
(iii)CopiesThe Comptroller General may make and retain copies of such books, accounts, and other records as the Comptroller General deems appropriate.
(C)Agreement by entitiesEach contract, term sheet, or other agreement between the Secretary or the TARP (or any TARP vehicle, officer, director, employee, independent public accountant, financial advisor, or other TARP agent or representative) and an entity participating in a program established under this Act shall provide for access by the Comptroller General in accordance with this section.
(D)Restriction on public disclosure
(i)In generalThe Comptroller General may not publicly disclose proprietary or trade secret information obtained under this section.
(ii)Exception for congressional committeesThis subparagraph does not limit disclosures to congressional committees or members thereof having jurisdiction over any private or public entity participating in a program established under this Act.
(iii)Rule of constructionNothing in this section shall be construed to alter or amend the prohibitions against the disclosure of trade secrets or other information prohibited by section 1905 of title 18, United States Code, or other applicable provisions of law..
(b)Authorization of appropriationThere is authorized to be appropriated to the Comptroller General of the United States for each of fiscal years 2010 and 2011 an additional amount not to exceed $5,000,000 to cover any additional expenses incurred in carrying out the responsibilities of the Comptroller General under section 116 of the Emergency Economic Stabilization Act of 2008 with respect to the Troubled Asset Relief Program. 
 
